Citation Nr: 0534347	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  05-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a fungal infection of 
both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In December 2005, the Board granted the veteran's motion to 
advance this case on the docket due to his advanced age.  38 
C.F.R. § 20.900(c) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection for bilateral 
foot fungus is warranted.  On review of the record, the Board 
finds that remand is required in this case in order to ensure 
that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.  

In this case, it is noted that in a December 2002 rating 
action, service connection for a fungal infection of both 
feet was denied.  The veteran submitted a statement dated in 
August 2003 which was noted to be in direct response to the 
adverse rating action in December 2002.  The Board notes that 
an appeal consists of a timely filed NOD, in writing, and 
after an SOC has been furnished, a timely filed Substantive 
Appeal. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A 
claimant, or his representative, must file a NOD with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him; otherwise, that determination becomes 
final. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of the mailing of the notification of the 
determination being appealed, whichever period ends later. 38 
C.F.R. § 20.302(b); see also 38 U.S.C.A. § 7105 (d)(3).  

Although the RO has construed the issue as whether or not new 
and material evidence has been submitted to reopen the claim 
for service connection for foot fungus of both feet, the 
Board finds that a timely notice of disagreement was filed 
and as a result, the December 2002 rating action is not yet 
final.  Thus, the issue has been construed by the Board as 
listed on the title page of this Remand decision.  

Review of the evidence of record indicates that there may be 
outstanding pertinent records.  In this regard it is noted 
that in the August 2003 statement, the veteran indicated that 
he was treated for foot fungus while serving in North Africa 
in World War II  He said that he was treated at the VA 
hospital in Syracuse for the condition following his service 
discharge.  He also related that he had private medical 
treatment for the condition for many years.  The veteran 
claimed that he has received treatment for bilateral foot 
fungus since 1943.  

In a November 2003 statement, the veteran indicated that that 
he received treatment throughout his period of active duty 
for bilateral foot fungus.  He reiterated his previous 
assertions that he was treated at the VA hospital in Syracuse 
for the fungal infection of both feet following service for 
several years.  He related that the treatment was not helpful 
and he began receiving treatment from his private physician 
for the condition.  

In this regard, it is noted that the claims file contains 
treatment records reflecting private medical treatment for a 
bilateral foot fungal infection dated as early as 1988 
through 2003.  Treatment records from the VA medical center 
in Buffalo dated beginning in 2000 show treatment for other 
disorders.  Medical reports from the VA medical center in 
Syracuse are dated from 2000 to 2002.  Earlier VA and non-VA 
treatment records are not currently of record.  

VA is required to make reasonable efforts to obtain federal 
government records unless further attempts to obtain such 
records would be futile.  Here, it appears that there may be 
outstanding VA records at the Syracuse VAMC, which should be 
associated with the claims file.  The RO should also ensure 
that all pertinent treatment records from the Buffalo VAMC 
are also obtained and associated with the claims file.

Moreover, it is noted that the veteran underwent a VA 
compensation examination in November 2002 in connection with 
the claim for service connection for a fungal infection of 
both feet.  It was noted that the veteran had a severe 
destruction of all of his toenails having the appearance of 
extensive onychomycosis.  The veteran related that the skin 
condition of his feet had been present since he was in North 
Africa.  Based on the veteran's statements, the examiner 
indicated that it was likely that his fungal infection was 
service-connected.  The Board is of the opinion that an 
additional, comprehensive medical opinion and examination 
would be helpful in the adjudication of the claim on appeal.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
development:  

1.  The veteran is to be instructed to 
submit all pertinent evidence in his 
possession that has not been previously 
submitted.  

2.  The RO should take the necessary 
steps to obtain any additional 
outstanding post-service medical records 
and associate them with the claims file.  
This specifically includes pertinent 
treatment records from the Syracuse VAMC 
since his 1945 service discharge and from 
the Buffalo VAMC.  If the veteran 
identifies any additional pertinent 
records or if the RO becomes aware of the 
existence of any additional pertinent 
records not already associated with the 
claims file, those records are to be 
obtained.  

If after making reasonable efforts the RO 
cannot locate any records, the RO must 
document what attempts were made to 
locate the records.  The RO should notify 
the claimant of the records that it is 
unable to obtain, explain the efforts VA 
has made to obtain that evidence, and 
describe any further action it will take 
with respect to the claim.  The claimant 
must be given an opportunity to respond.  

3.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature and etiology of 
any current bilateral foot fungus 
disorder.  All necessary special studies 
should be performed and all pertinent 
clinical findings reported in detail.  
The examiner should be asked to identify 
the foot disorders that are present and 
to opine based on adequate medical 
rationale whether any such disabilities 
are at least as likely as not to have 
begun in service or are otherwise 
attributable to military service.  

The rationale for all opinions expressed 
should be provided.  The veteran's claims 
file, including a copy of this remand, 
must be made available to the examiner 
for review.  The examination report is to 
reflect whether such a review of the 
claims file was made.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

5.  Thereafter, following any other 
appropriate development, the RO should 
prepare a rating decision and 
readjudicate the appealed issue based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should then be afforded 
the requisite time to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


